UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2125



RICK NOEL,

                                             Plaintiff - Appellant,

          versus


KAISER BELLWOOD CORPORATION; JAMES S.
JOHNSTON,

                                            Defendants - Appellees.



                            No. 01-1277



RICK NOEL,

                                              Plaintiff - Appellee,

          versus


KAISER BELLWOOD CORPORATION; JAMES S.
JOHNSTON,

                                           Defendants - Appellants.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-654-3)


Submitted:   January 31, 2002           Decided:    February 14, 2002
Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Philip Bradley, Baton Rouge, Louisiana, for Appellant. Michael P.
Oates, Edwin F. Farren, IV, HUNTON & WILLIAMS, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Rick Noel appeals from the district court’s order dismissing

his complaint alleging employment discrimination under 42 U.S.C.

§§ 1981, 1985 (1994).   Kaiser Bellwood Corporation and James S.

Johnston appeal from the district court’s order granting Noel’s

motion to extend the notice of appeal period.   We have reviewed the

parties’ briefs, the joint appendix, and the district court’s opin-

ions and find no reversible error.   Accordingly, we affirm on the

reasoning of the district court.     See Noel v. Kaiser Bellwood

Corp., No. CA-99-654-3 (E.D. Va. July 25, 2000; Jan. 30, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED

                                2